United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 22-7106                                                  September Term, 2022
                                                                       1:22-cv-01347-UNA
                                                        Filed On: October 11, 2022
Kent Allen, Jr.,

               Appellant

       v.

William Wang, CEO and Kent Allen,

               Appellees

             ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Rao, Circuit Judges, and Sentelle, Senior Circuit Judge

                                     JUDGMENT

       This appeal was considered on the record from the United States District Court for
the District of Columbia and on the brief filed by appellant. See Fed. R. App. P. 34(a)(2);
D.C. Cir. Rule 34(j). It is

       ORDERED AND ADJUDGED that the district court’s order filed June 21, 2022, be
affirmed. The district court did not abuse its discretion in dismissing the complaint
without prejudice for failure to comply with the pleading standard of Federal Rule of Civil
Procedure 8(a), which requires “a short and plain statement of the claim showing that the
pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2); see Ciralsky v. CIA, 355 F.3d 661,
668-71 (D.C. Cir. 2004).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution of
any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P.
41(b); D.C. Cir. Rule 41.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk